Citation Nr: 0415470	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-13 292	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 5, 1990 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had verified active service from November 1964 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision issued in October 
1998 by the Department of Veterans Affairs (VA), Regional 
Office located in New York, New York (New York RO), which, in 
pertinent part, granted an initial 100 percent rating for 
PTSD effective from July 5, 1990.  Subsequently, the case was 
transferred to the Regional Office (RO) in St. Petersburg, 
Florida

In a May 2000 VA Form 9, the veteran requested a Central 
Office (CO) hearing in Washington, D. C. before a Veterans 
Law Judge.  He failed to appear for a scheduled CO hearing in 
May 2004.  As the appellant has not requested to reschedule 
the hearing, the request for a hearing is deemed withdrawn 
and the Board will continue with the appeal.  See 38 C.F.R. § 
20.704(d) (2003).

In his August 1999, notice of disagreement the veteran 
indicated that he agreed with the 100 percent rating assigned 
to his PTSD but disagreed with the effective date.  The RO 
construed this as a claim for an earlier effective for 
service connection; however, it may also be construed as a 
claim for an earlier effective date for a 100 percent rating.  
This is particularly true in light of the veteran's May 2000 
VA Form 9, in which he contends that he is entitled to 
retroactive award for a total disability rating based on 
individual unemployability.  These issues are referred to the 
RO for clarification and appropriate action. 

A review of the record shows that the veteran requested 
service connection for depression as secondary to PTSD in a 
January 1998 statement.  This issue is also referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In April 1985, the veteran was first diagnosed with PTSD.

2.  On August 22, 1985, the veteran submitted an original 
claim for service connection for PTSD.

3.  The New York RO denied service connection for PTSD in a 
February 1986 rating decision; the veteran was informed of 
this decision in March 1986 but failed to perfect an appeal 
within one year of such notification.

4.  On July 26, 1991, the RO received a statement from the 
veteran that was construed as a request to reopen the claim 
for service connection for PTSD.

5.  In December 1994, the RO received copies of a National 
Archives search, which included copies of service department 
records verifying stressors resulting from the veteran's 
service in the Republic of Vietnam.

6.  By an April 1995 rating decision, the RO granted service 
connection for PTSD, effective from July 5, 1990, largely on 
the basis of the service department records obtained in 1994 
that verified the veteran's in-service stressors.


CONCLUSION OF LAW

The criteria for an effective date of August 22, 1985, for 
the award of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5107, 5110(a), (b)(1) (West 2002); 38 C.F.R. §§ 
3.1(p), 3.156(c), 3.160(b), 3.400(b)(2), (q)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  Cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the original claim.  As 
discussed more fully below, the effective date of an 
evaluation and an award of compensation based on an original, 
or reopened, claim "will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2003).  Therefore, even if evidence did exist 
pre-dating the claim that showed service connection was 
warranted for the claimed condition, it is legally impossible 
to get an effective date any earlier than the date the 
original claim was ultimately received.

In this case, the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claim as VA has 
already met all notice and duty to assist obligations to the 
veteran under the VCAA.  In essence, the veteran in this case 
has been notified as to the laws and regulations governing 
effective dates.  He has, by information letters, rating 
actions, and an April 2000 statement of the case been advised 
of the evidence considered in connection with his earlier 
effective date appeal, and the evidence potentially probative 
of the claim throughout the procedural course of the claims 
process.  In a June 2002 letter, VA informed the veteran of 
the new notice and duty to assist provisions of the VCAA and 
advised him of the information he needed to submit to 
establish an earlier effective date.  Moreover, the veteran 
has provided arguments in support of his appeal, thus curing 
(or rendering harmless) any previous omissions.  Finally, in 
light of the Board's decision granting an effective date of 
August 22, 1985, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review of his earlier effective date claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

I.  Pertinent Criteria

A.  Service Connection

As extant at the time of the 1986 and 1995 rating decisions, 
in order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1985, 1994).  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (1980).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
19.117, 19.118, 19.119, 19.123 (1985); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (1994, 2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.192 
(1985); 38 C.F.R. 
§§ 3.104, 20.1103 (1994, 2003).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (1985, 1994, 2003).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (1985, 1994, 2003).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (1985, 
1994, 2003).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (2003).

C. Earlier Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003). 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2003).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2003).  Further, 38 C.F.R. § 3.400(q)(2) (2003) 
provides that, where new and material evidence consists of 
service department records (since it is considered these 
records were lost or misplaced), the effective date will be 
assigned to agree with the evaluation or date of receipt of 
the claim on which the prior evaluation was made, whichever 
is later, subject to rule on original claims filed within one 
year after separation from service.  The effective date of a 
grant of disability compensation based on a grant of service 
connection is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

II.  Analysis

The veteran contends that he is entitled to an earlier 
effective date of August 22, 1985 for service connection for 
PTSD, noting that his original claim was denied based on 
inability to verify claimed stressors; that he subsequently 
reopened his claim; that, in response to a September 1986 VA 
request to verify stressors, the United States Army & Joint 
Services Environmental Support Group (ESG) indicated that the 
information provided had been insufficient to allow for 
meaningful research; and that only after his Congressman got 
involved were his stressors verified.  

The United States Court of Appeals for Veterans Claims 
(Court) explained, in Spencer v. Brown, 4 Vet. App. 283 
(1993), that

where the claim is reopened on the basis 
of new and material evidence from service 
department reports, the VA has 
consistently treated it as a true 
'reopening' of the original claim and a 
review of the former disposition in light 
of the service department reports which 
were considered to have been lost or 
mislaid, and the award of benefits is 
made retroactive to the date of the 
original claim.  See 38 C.F.R. § 
3.400(q)(2) (1991); VA G.C. Digested 
Opinion, July 17, 1984 (stating that 
§ 3.400(q)(2) reflects 'a longstanding VA 
policy treating supplemental service 
department records correcting prior 
erroneous reports as providing a basis 
for an award for benefits based on the 
veteran's original claim' . . . .) 
(original emphasis).

Spencer, 4 Vet. App. at 293.

Although there is a prior final rating decision, 38 C.F.R. § 
3.156(c) provides that where new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former disposition will be reconsidered.  This 
regulatory language contemplates that official service 
department records, which presumably had been misplaced, have 
been located and forwarded to VA.  Where such records clearly 
support the assignment of a rating over a part or the entire 
period of time, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.

On claims for direct service connection the effective date is 
the day following separation from active service or date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).

In April 1985, the veteran was first diagnosed with PTSD, 
while hospitalized at a VA Medical Center (VAMC).

On August 22, 1985, the veteran submitted an original claim 
for service connection for PTSD, along with a statement 
describing in-service stressors.

An October 1985 VA examiner also diagnosed the veteran with 
PTSD.  

In a February 1986 rating decision, the New York RO, in 
pertinent part, denied service connection for PTSD, noting 
that the evidence of record failed to show any identifiable 
stressor in service.  The veteran was informed of this 
decision in March 1986 and filed a timely notice of 
disagreement in June 1986.  The following month, a statement 
of the case was issued.  But the veteran failed to perfect an 
appeal within one year of notification of the February 1986 
rating decision.

On July 26, 1991, the RO received a statement from the 
veteran that was construed as a request to reopen the claim 
for service connection for PTSD.

In December 1994, the RO received copies of a National 
Archives search, which included copies of service department 
records verifying stressors resulting from the veteran's 
service in the Republic of Vietnam.

By an April 1995 rating decision, the RO granted service 
connection for PTSD, effective from July 5, 1990, largely on 
the basis of the service department records obtained in 1994 
that verified the veteran's in-service stressors.  Since the 
claim was reopened and granted on the basis of service 
department records that were not of record at the time of the 
original denial, the effective date for the award of service 
connection for PTSD is based on the date of receipt of the 
original claim, August 22, 1985.  See 38 C.F.R. §§ 3.156(c), 
3.400(q)(2).  Because the record does not reflect any earlier 
communication from the veteran, which may be construed as a 
claim for service connection for PTSD; and because the 
veteran first initiated a claim for PTSD, in August 1985, 
which is more than a year following his date of separation 
from service in December 1968, August 22, 1985, is the 
earliest date which may be assigned for the award of service 
connection for PTSD.  Id; see also 38 U.S.C.A. § 5110(a), 
(b)(1) (2003).


ORDER


An effective date of August 22, 1985, for the award of 
service connection for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



